Citation Nr: 0120229	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of mild photophobia, with history of partial 
detachment of the retina in the right eye, currently rated as 
10 percent disabling.

2.  Evaluation of dermatitis, currently rated as 30 percent 
disabling.

3.  Evaluation of degenerative joint disease in the cervical 
spine, C5-6 and C6-7, currently rated as 20 percent 
disabling.

4.  Evaluation of patellar tendonitis with Osgood-Schlatter 
Disease, left knee, currently rated as noncompensably 
disabling.

5.  Evaluation of degenerative joint disease of the right 
ankle with plantar fasciitis in the right foot, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1988 to 
February 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) as part of a joint pilot project 
involving the Department of Defense, VA, and various service 
organizations in Florida to conduct pre-discharge VA 
examinations and disability determinations.  Jurisdiction 
currently resides with the Montgomery, Alabama RO. 


FINDINGS OF FACT

1.  Right eye mild photophobia, with history of partial 
detachment of retina is currently manifested by right eye 
field loss average contraction of 48.25 degrees.

2.  Dermatitis is currently manifested by itching with 
hyperpigmented scaling and actinified patches on the back, 
chest abdomen, and behind the knees.

3.  Degenerative joint disease in the cervical spine, C5-6 
and C6-7 is currently manifested by intermittent attacks of 
neck pain with muscle spasm and tenderness and no more than 
mild to moderate limitation of motion.

4.  Patellar tendonitis with Osgood-Schlatter Disease, left 
knee, is currently manifested by subjective complaints of 
left knee pain with no objective evidence of instability, 
subluxation, painful motion, crepitation, and without X-ray 
evidence of arthritis.

5.  Degenerative joint disease of the right ankle with 
plantar fasciitis in the right foot is currently manifested 
by one area of point tenderness in the foot and only slight 
limitation of motion in the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for mild photophobia, with history of partial detachment of 
the retina in the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6008, 6080 (2000). 

2.  The criteria for an evaluation in excess of 30 percent 
for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

3.  Degenerative joint disease in the cervical spine, C5-6 
and C6-7 is no more than 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).

4.  The criteria for a compensable evaluation for patellar 
tendonitis with Osgood-Schlatter Disease, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2000).

5.  The criteria for a compensable evaluation for 
degenerative joint disease of the right ankle with plantar 
fasciitis in the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a February 2000 rating decision that 
granted service connection from the date of separation from 
service for: mild photophobia, with history of partial 
detachment of retina in the right eye (right eye) (0 percent 
disabling); dermatitis (10 percent disabling); degenerative 
joint disease in the cervical spine, C5-6 and C6-7 (neck) (10 
percent disabling); patellar tendonitis with Osgood-Schlatter 
Disease, left knee (left knee) (0 percent disabling); 
degenerative joint disease of the right ankle with plantar 
fasciitis in the right foot (right ankle/foot) (0 percent 
disabling).  During the pendency of the appeal, the 
evaluation for the service connected right eye disability was 
increased to 10 percent, dermatitis was increased to 30 
percent, and the neck disability was increased to 20 percent, 
all back to the date of separation from service.  The 
noncompensable evaluations for the service connected left 
knee and right ankle/foot were confirmed and continued. 

The appellant has contended that higher evaluations are 
warranted.  In his June 2000 VA Form-9, the appellant 
contended that an evaluation higher than 10 percent was 
warranted for his right eye because he had a blind spot on 
the right side of his right eye.  He felt that he met the 
requirements for a 30 percent evaluation for dermatitis 
because he suffered from constant itching and had 
discoloration of his skin in all areas.  Creams and medicine 
seemed to get the itching under control, but without the 
medications he had extreme itching.  The degenerative joint 
disease in this neck was very severe.  He had been treated in 
the emergency room during the middle of the night for a very 
severe spasm.  It was so severe that he could not breathe 
well.  He had severe, recurring attacks.  Doctors had 
recommended surgery, but he had not agreed yet.  The spasms 
got so severe that his right hand went numb and the grip in 
his right hand was not nearly as strong as in his left.  He 
suffered constant pain and spasms of some intensity every 
day.  His left knee warranted a higher rating because he had 
constant pain and knots on his left knee.  His right 
ankle/foot disability warranted a higher evaluation.  He had 
shoe insoles that he wore every day.  His big toe stayed 
swollen all of the time.  Compared to the left side, his 
right big toe was much bigger.  It swelled even more when he 
walked a lot.  He took medication for the constant pain.  He 
had limitation of motion in the right big toe.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the letter issued in February 2000, the 
Statement of the Case, and the Supplemental Statements of the 
Case issued during the pendency of this appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant, in 
fact, it appears that all evidence identified by the 
appellant relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  All 
identified and relevant medical treatment and examination 
records have been obtained.  VA examinations were conducted 
in January 2000, July 2000, and August 2000 and copies of the 
reports associated with the file.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not significantly changed, and note 
that this appeal stems from a rating action immediately after 
his separation from service.  Uniform ratings are appropriate 
in this case.

At the time of the enlistment examination in October 1987, 
the appellant was identified with defective near and distant 
vision, and mild, asymptomatic xerosis was identified on his 
back.  Neither was considered disqualifying.  Examination of 
his neck, lower extremities, spine and feet was normal.  He 
denied eye trouble, skin disease, arthritis, joint or bone 
deformity, knee or foot trouble.

A VA compensation and pension examination was conducted in 
January 2000 prior to separation.  The appellant had injured 
his right eye during a boxing match in February 1991 when he 
fell on a chair and struck his eye.  He was diagnosed with a 
mild partial retinal detachment.  He recovered well until 
1993 when he was hit in the right eye by a basketball.  He 
was diagnosed with anterior uveitis.  The appellant currently 
complained of photophobia in the right eye but he denied 
blurry vision.  Visual acuity on the right was 20/140, 
corrected to 20/30 with -2.55 diopters of spherical 
correction.  The left eye was 20/140 corrected to 20/40 with 
-2.55 diopters of spherical correction.  The pupils were 
equal to light and accommodation, although the appellant 
experienced some photophobia on the right with direct light.  
Extraocular muscles were intact.  Funduscopic examination was 
within normal limits and there was no evidence of retinal 
detachment.  Status post partial right retinal detachment 
with resultant chronic right photophobia was diagnosed.

The appellant was seen in service in May 1986 complaining of 
a 3-month history of a pruritic rash on the back of his neck, 
chest, and legs.  He was diagnosed with atopic dermatitis.  
He had outbreaks of rashes for which he received treatment in 
December 1991, April 1993, February 1994, March 1995, January 
1996, March 1997 and August 1999.  The appellant currently 
reported intermittent outbreaks of an erythematous, scaly-
type rash on the back of his legs, anterior abdomen, neck and 
back was using both topical and systemic medication.  He had 
marked improvement in outbreaks after the installation of a 
water softener in his home.  On examination he had a mild, 
erythematous, patch-type rash on his anterior chest and back.  
It was mildly scaly with an area of 3 cm. x 2 cm. of 
maculopapular distribution on his anterior legs bilaterally 
and on his lower forearms bilaterally.  Atopic dermatitis, 
moderately controlled on medication was diagnosed.  

The appellant was evaluated in service in June 1994 after a 
parachute accident where he reportedly struck his right 
shoulder and neck.  X-ray examination was negative.  He 
underwent physical therapy.  The appellant reported current 
complaints of intermittent exacerbations of neck pain since 
that time.  In September 1999 he complained of radicular pain 
down his right arm with paresthesias in a median 
distribution.  A bone scan was within normal limits.  
Magnetic resonance imaging revealed loss of vertebral height 
and disk space narrowing at the level of C5-C6 and with co-
vertebral joint and facet hypotrophy, that resulted in mild 
central canal narrowing at C2-C6.  Current examination 
revealed mild paresthesias in the median nerve distribution 
with weakness in grip strength in the right hand when 
compared to the left.  There was full range of motion in the 
fingers bilaterally.  There was good range of motion in the 
arms.  Strength was 5+/5 in the biceps and triceps area.  
Degenerative disc disease at C5-6 secondary to trauma was 
diagnosed.

After complaining of a 3-day history of knee pain in 1988, 
the appellant was diagnosed with Osgood-Schlatter disease.  
He currently reported intermittent swelling in his knees, the 
right greater than the left.  He denied any giving way or 
locking, but reported that he had swelling after running 5 
miles.  On examination he had a prominent tibial tubercle 
bilaterally.  There was no swelling or joint line tenderness.  
X-ray examination revealed a small exostosis at the upper 
anterior tibia below the tibial tubercle with an irregular 
calcification.  Patellar tendonitis with Osgood-Schlatter 
disease was diagnosed.

The appellant reported right foot pain secondary to the same 
parachute accident in 1988.  The pain had gradually worsened.  
X-rays at the time of the injury were negative for fracture, 
but he did have point tenderness at the base of his second 
metatarsal on the plantar surface.  Orthotics were prescribed 
and a diagnosis of plantar fasciitis was confirmed.  He 
currently reported pain along the second metatarsal, proximal 
aspect, that was aggravated with running more than 25-yards.  
On physical examination there was point tenderness at the 
proximal aspect of the second metatarsal.  There was no 
erythema or swelling in the right foot.  There was good range 
of motion in the toes and ankles bilaterally.  Plantar 
fasciitis on the right was diagnosed.

He was seen at the VA Medical Center in May 2000 for 
complaints of pain on a scale of 10/10 in his back with 
inspiration.  Examination revealed tenderness to palpation 
along the cervical and thoracic spine with palpable spasm.  
Strength was 5-/5 in the upper extremities bilaterally and 
sensation was intact.  

A VA examination of the joints was conducted in July 2000, 
and the examiner indicated that references to the right ankle 
were mistaken and it was the right foot that was involved, 
not the right ankle.  The appellant reported that his main 
problem was pain in his neck with spasm to the right side of 
his chest, weakness in his right hand, and right radicular 
pain and paresthesia along the right medial nerve 
distribution.  He hurt his left knee while playing basketball 
in 1989, and both knees hurt if he ran or marched any 
distance, so that he had to strictly curtail his physical 
activity.  His right foot pain was made worse by running.  He 
was working as a communication transmission technician which 
was mainly a desk job, so that his joint problems did not 
interfere with his work.  Physical examination revealed 
cervical spine flexion to 70 degrees, extension to 30 
degrees, 45 degrees of rotation to both sides but with pain 
on the left.  The right grasp strength was considerably less 
than the left.  There was mild hyperreflexia of both patellar 
reflexes.  There was normal range of motion in the knees.  
There was no swelling or tenderness and he could do a deep 
knee bend to 60 degrees before he had pain.  The joints of 
both knees were stable.  There was no crepitation.  
McMurray's sign was negative.  There was tenderness over the 
first metatarsal phalangeal join in the right foot.  Moderate 
to severe degenerative joint disease of the cervical spine, 
mild degenerative arthritis in both knees, and degenerative 
arthritis of the first metatarsal phalangeal joint were 
diagnosed.  The physician concluded that the appellant had a 
functional loss due to pain for all the joints combined of 
approximately 50 percent.

A VA eye examination was also conducted in July 2000.  The 
appellant reported the inservice eye injury in 1991.  This 
had never required surgery but had caused some pigment 
disturbance peripherally on the lateral side.  In about 1993 
he was hit in the same eye with a basketball and developed 
uveitis.  This responded to treatment and had not recurred.  
Approximately 4 years prior he developed bilateral 
photophobia, but this seemed unrelated to the initial injury.  
On examination, right and left eye uncorrected far visual 
acuity was 20/100.  Corrected far visual acuity in the right 
and left eyes was 20/20 with -1.0 diopters of spherical 
correction.  There was no diplopia.  Visual field testing was 
full bilaterally and the measurements were attached.  The 
total number of degrees lost combining all 8 meridians was 
114 degrees.  The remaining number of degrees of visual field 
was 386 degrees.  The average contraction for rating purposes 
was 48.25 degrees on the right.  Fundoscopic examination on 
the right after dilation revealed slight pigment changes in 
the lateral peripheral only.  The anterior chamber and lens 
were clear bilaterally.  There was no inflammation or 
infection that would account for the photophobia.  A history 
of trauma with retinal pigment changes peripherally, a 
history of trauma with uveitis now quiescent, refractive 
error and bilateral photophobia not related to the trauma was 
diagnosed.

A VA examination of the appellant's skin was conducted in 
August 2000.  The appellant reported that since he had moved 
and no longer had a water softener that his skin had gotten 
worse.  He was using medication daily.  He had terrible 
itching that sometimes made him unable to sleep at night.  
Physical examination revealed hyperpigmented scaling and 
actinified patches mostly on his right midback, but also 
scattered over the remainder of his back.  These were less 
pronounced but still present on his chest and abdomen.  There 
were similar scaling, actinic patches on his anterior legs 
bilaterally and on the popliteal fossa bilaterally.  Atopic 
dermatitis was diagnosed and said to be moderately controlled 
on his current medications.

VA Medical Center outpatient treatment records dated in 
September 2000 indicated that the appellant was seen for 
initial evaluation.  There was no edema in the extremities.  
The appellant reported chronic neck pain with intermittent 
spasms.  He was unable to stay for X-ray examination.  He 
also reported chronic foot pain with a history of plantar 
fasciitis.  

A VA examination of the joints was conducted in October 2000.  
The appellant reported that his right ankle and his big toe 
hurt.  The complained of pain, weakness, stiffness, swelling, 
instability, giving way, locking, fatigability and lack of 
endurance.  He denied heat and redness.  He had flare-ups 
with cold weather.  He did not use crutches, a brace, cane, 
or corrective shoes.  He sometimes used insoles in his shoes, 
but did not have any in on the day of examination.  He was 
working as a computer network technician.  On physical 
examination his gait was good and there was no unusual shoe 
wear pattern.  Dorsiflexion of the right ankle was to 17 
degrees, and should be 20 degrees.  Plantar flexion on the 
right was to 39 degrees and should be 45 degrees.  The range 
of motion was reported as stopping when pain began.  There 
was no objective evidence of painful motion, edema, effusion 
or instability.  There was probably some weakness and 
tenderness.  There was no redness or heat.  There was slight 
abnormal movement and there was guarding of movement.  X-ray 
examination revealed no fracture, dislocation or soft tissue 
swelling.  X-ray examination of the knees showed no fracture, 
dislocation or synovial complex.  Arthralgia of the right 
ankle with no loss of function due to pain was diagnosed.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Mild photophobia, with history of partial detachment of 
retina in the right eye.

The appellant's right eye disability has been evaluated as 
for detachment of the retina.  38 C.F.R. § 4.84a; Diagnostic 
Code 6008 (2000).  The rating schedule directs that this 
disability in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent. 

The best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2000).  The visual acuity in the nonservice connected left 
eye is considered normal for rating purposes.  Corrected 
visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual in the other 
eye is 20/40 (6/12).  Corrected visual acuity of 20/50 (6/15) 
in one eye warrants a 10 percent evaluation when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2000).  A 20 percent rating is 
warranted when corrected acuity in one eye is 20/200 and 
20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 
6077 (2000).

A 10 percent evaluation is warranted for unilateral 
concentric contraction of the visual field to 60 to 30 
degrees, but not to 15 degrees, or for unilateral loss of 
either the nasal or temporal half of the visual field.  A 20 
percent evaluation requires unilateral concentric contraction 
to 15 degrees, but not to 5 degrees, or unilateral loss of 
the nasal half of the visual field and may be evaluated as 
the equivalent of corrected visual acuity of 20/50 (6/15); 
contraction to 45 degrees, but not to 30 degrees, or 
unilateral loss of the temporal half of the visual field and 
may be evaluated as the equivalent of corrected visual acuity 
of 20/70 (6/21); contraction to 30 degrees, but not to 15 
degrees and may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30); and contraction to 15 degrees 
and may be evaluated as the equivalent of corrected visual 
acuity of 20/100 (6/30); and contraction to 15 degrees, but 
not to 5 degrees and may be evaluated as the equivalent of 
corrected visual acuity of 20/200 (6/60).  These alternative 
ratings are to be employed when there is a ratable defect of 
visual acuity or a different impairment of the visual field 
in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

Tests of the appellant's visual acuity have indicated his 
best corrected distance visual acuity was no worse that 20/20 
-1 in his service connected right eye.  That level of visual 
acuity impairment is not compensable under the rating 
schedule.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 
6079, and Table V (2000).  

Unilateral concentric contraction of the visual field to 60 
degrees but not to 30 degrees is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2000).  
The right eye field loss average contraction was 48.25 
degrees, shown on VA testing, and warrants a 10 percent 
rating under this criteria as is currently assigned.  
Although a ratable defect of visual acuity has not been 
shown, even rating his eye as for 20/50 visual acuity would 
not afford him a higher evaluation.  38 C.F.R. § 4.84a; 
Diagnostic Code 6079 (2000).

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence of higher degrees of 
unilateral concentric contraction of the visual field that 
would support a higher evaluation has not been presented.  
The evidence has not shown and the appellant has not 
contended that his service connected right eye disability 
causes pain, has rest-requirements, or results in episodic 
incapacity.  A separate 10 percent evaluation to be combined 
in not indicated as there is no evidence of active pathology.  
The examiner in July 2000 indicated that uveitis was 
quiescent and no other active pathology due to a partially 
detached retina was indicated.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Dermatitis.

Dermatitis has been evaluated under the schedule for rating 
skin disorders as for eczema.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, a 50 percent 
evaluation is warranted.  With exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or an extensive 
area, a 10 percent evaluation is warranted.  With slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, a noncompensable evaluation is 
assigned. 38 C.F.R. § 4.118; Diagnostic Code 7806 (2000).

The appellant's dermatitis is currently rated as 30 percent 
disabling.  The preponderance of the evidence is against a 
higher evaluation.  No competent examiner has reported 
ulceration.  The dermatitis has been documented primarily on 
his back and to a lesser extent on his chest, abdomen and 
knees.  Since the skin condition is limited to these areas, 
it is not extensive.  Furthermore, it is described as mildly 
erythematous and mildly scaly, therefore extensive 
exfoliation or crusting has not been shown.  There is no 
evidence of systemic or nervous manifestations other than the 
itching for which the appellant is currently compensated.  
Competent evidence that the condition is exceptionally 
repugnant has not been shown.  We have considered the 
appellant's contentions and note that he had previously 
asserted that a 30 percent evaluation was appropriate due to 
the itching and discoloration.  Therefore, his assertions do 
not provide a basis for a higher evaluation.  The 
preponderance of the evidence is against a higher evaluation 
and there is no doubt to be resolved.

Degenerative joint disease in the cervical spine.

The appellant's neck disability has been evaluated under the 
criteria for rating intervertebral disc syndrome.  When 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief, a 60 percent rating is warranted.  When severe, with 
recurring attacks, with intermittent relief, a 40 percent 
rating is warranted.  For moderate disability with recurring 
attacks, a 20 percent rating is warranted.  For mild 
disability, a 10 percent rating is warranted.  Postoperative 
and cured, a 0 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293 (2000).

In service the appellant reported intermittent episodes of 
neck pain.  Intermittent relief of these exacerbations is 
confirmed in the record subsequent to service and by the 
appellant's own reports.  However, competent evidence that 
the recurring attacks are severe has not been submitted.  On 
the occasion in May 2000 when the appellant reported to the 
emergency room for neck and back pain that he asserted was a 
10/10, objective examiners found tenderness, strength 
virtually normal and sensation normal.  No examiner 
objectively characterized that encounter using any words that 
might be indicative of severe symptoms.  He was said to be in 
no acute distress.  The diagnostic impression was neck pain.  

We have considered the appellant's contentions that he has 
severe, recurring attacks and that he therefore is entitled 
to a higher rating.  The appellant's characterization of the 
severity of his condition is of lesser probative value than 
the objective observations of trained medical personnel 
during one of these attacks.  The objective findings of the 
physicians of record, specifically the emergency room 
physicians, who did not characterize his attack as severe, 
are afforded a higher degree of probative value when compared 
to the appellant's subjective complaints.  

In light of the fact that the appellant is service connected 
for degenerative joint disease in the cervical spine we have 
considered whether a higher evaluation is warranted under the 
criteria for evaluating degenerative joint disease.  
Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Slight limitation of motion in the cervical spine is assigned 
a 10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent evaluation, and severe limitation of 
motion in the cervical spine is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5290 (2000).

The preponderance of the evidence is against a higher 
evaluation as severe limitation of motion in the cervical 
spine due to degenerative joint disease has not been shown.  
The range of motion reported in the 2000 VA examination did 
not reveal a severe limitation.  We have considered whether 
there is functional limitation that would approximate severe 
limitation of motion.  There is not.  The range of motion was 
reported so as to stop where pain began, therefore any 
painful movement was accounted for and the limitation of 
motion was not severe.  There is no competent evidence of 
less movement that normal, more movement than normal, 
weakened movement, excess fatigability, or incoordination 
that would approximate severe limitation of motion and 
thereby warrant a higher evaluation.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Left knee.

The appellant's left knee disability has been evaluated as 
for other impairment of the knee.  For severe recurrent 
subluxation or lateral instability, a 30 percent rating is 
warranted.  For moderate recurrent subluxation or lateral 
instability, a 20 percent rating is warranted.  For slight 
recurrent subluxation or lateral instability, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5257 
(2000).

On examinations in service and postservice, there has been no 
swelling or joint line tenderness in the knee.  The knee 
joint was stable, without crepitation and with negative 
results when tests for instability were conducted.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation under the rating criteria for knee 
impairment.  We have considered the appellant's contentions 
that he had constant pain and knots in his left knee, but he 
has denied any giving way.  Therefore his contentions do not 
support a compensable evaluation under these criteria.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14 (2000).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis (5003 or 5010). VAOPGPREC 23-
97 (1997).  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59 (2000).  VAOPGPREC 9-98 (1998).  We note that mild 
degenerative arthritis was diagnosed by the VA examiner in 
July 2000, however when X-rays were taken in October 2000, 
they were normal and therefore failed to confirm the presence 
of arthritis.  Furthermore, he had normal range of motion in 
the knee and crepitation was absent.  Painful movement in the 
left knee has not been objectively confirmed.  See 38 C.F.R. 
§ 4.59 (2000).  Accordingly, a separate evaluation for 
arthritis in the left knee is not warranted under these 
provisions.

Degenerative joint disease of the right ankle with plantar 
fasciitis in the right foot.

Degenerative joint disease in the right ankle has been 
evaluated under the criteria for rating limitation of motion 
in the ankle.  When limitation of motion of the ankle is 
marked, a 20 percent evaluation is warranted.  When 
limitation of motion of the ankle is moderate, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a; Diagnostic Codes 
5010, 5003, 5271 (2000).  

The preponderance of the evidence is against a compensable 
evaluation as the range of motion reported in the October 
2000 VA examination was nearly full, and could not therefore 
be described as a moderate limitation of motion.  The 
functional limitation imposed by this disability does not 
approximate a moderate limitation of motion.  Range of motion 
was reported to stop where pain began, therefore the effect 
of painful motion has already been considered.  Gait was good 
and there was no unusual shoe wear pattern that might 
indicate unusual gait and thereby any functional limitation.  
The examiner commented that there was probably some weakness, 
but even so there is no competent evidence that any weakens 
approximates a moderate limitation of motion.  Furthermore, 
the examiner indicated that there was no functional 
limitation due to pain.

Degenerative arthritis has not been established by X-ray 
findings, as X-ray examination of the joint in October 2000 
was normal.  Therefore, even though the limitation of motion 
in the right ankle is noncompensable, in the absence of X-ray 
evidence of degenerative joint disease and without limitation 
of motion objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion, a 
rating of 10 percent is not for application.  38 C.F.R. 
§ 4.71a; Diagnostic Codes 5003, 5010 (2000).  

In light of the examiner's comments in the July 2000 VA 
examination that the disability was associated with the foot, 
not the ankle, we have looked at whether the service 
connected right ankle/foot disability is more properly 
evaluated under a Diagnostic Code related to the foot.  
Moderate foot injuries are assigned a 10 percent evaluation.  
Moderately severe foot injuries are assigned a 20 percent 
evaluation.  Severe foot injuries are assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5284 (2000).

The preponderance of the evidence is against a compensable 
evaluation under these criteria since the service connected 
right ankle/foot disability does not approximate a moderate 
foot injury.  The appellant has reported that he wore insoles 
every day, that his big toe remained swollen and that he had 
constant pain.  However, on inservice examination, there was 
only point tenderness at the proximal aspect of the second 
metatarsal and no erythema, swelling, or loss of range of 
motion.  On post-service examination in July 2000, there was 
tenderness over the first metatarsal phalangeal joint.  He 
was not wearing insoles on the day of examination in October 
2000.  One area of point tenderness in the foot is not 
analogous to a moderate foot injury and is insufficient 
evidence to warrant a compensable evaluation.  We have 
considered the appellant's contentions, however the 
observations on physical examination made by trained medical 
professionals outweigh his subjective complaints.  Therefore 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluations for the appellant's right eye, 
dermatitis, neck, left knee, and right ankle/foot are 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of a high schedular evaluation in this case is 
recognition of substantial interference with employment.  
However, competent, objective evidence of marked inference 
with employment or frequent periods of hospitalization has 
not been shown.  Rather, there are multiple notations 
indicating that the appellant continues to work full-time as 
a computer network technician and there is no evidence of any 
hospitalization for any of these disabilities.


ORDER

An increased rating for mild photophobia, with history of 
partial detachment of retina in the right eye is denied.  An 
increased rating for dermatitis is denied.  An increased 
rating for degenerative joint disease in the cervical spine, 
C5-6 and C6-7 is denied.  A compensable evaluation for 
patellar tendonitis with Osgood-Schlatter Disease, left knee 
is denied.  A compensable evaluation for degenerative joint 
disease of the right ankle with plantar fasciitis in the 
right foot is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

